                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

      Petitioner,                                  Case No. 18-mc-51477
                                                   Hon. Matthew F. Leitman
v.

CURTIS C. ULLSTROM, Owner of
AXIOM ASSEMBLY & PACKAGING
CORPORATION,

     Respondent.
__________________________________________________________________/

               ORDER GRANTING PETITION TO ENFORCE
               INTERNAL REVENUE SERVICE SUMMONS

      On October 18, 2018, the United States of America filed a Petition to Enforce

Internal Revenue Service (IRS) Summons against the respondent, Curtis C.

Ullstrom, in his capacity as the owner of Axiom Assembly & Packaging

Corporation. (R. 1). Also on October 18, 2018, the Court issued an Order to Show

Cause why Ullstrom should not be compelled to obey the IRS summons served upon

him on May 23, 2018. (R. 2). A hearing date on the Order to Show Cause was set

for December 17, 2018. This date was adjourned to January 24, 2019 (R. 4), and

then adjourned to March 28, 2019 (R. 10).

      On March 28, 2019, this matter came before the Court for a show cause

hearing. Ullstrom failed to appear and has failed to show cause as to why he has not

complied with the IRS summons and as to why the Court should not grant the
                                         1
Government’s petition. Based on Ullstrom’s failure to appear and failure to show

cause as to why the petition should not issue;

      IT IS HEREBY ORDERED that the Petition to Enforce Internal Revenue

Service Summons is GRANTED;

      IT IS FURTHER ORDERED that the respondent, Curtis C. Ullstrom,

appear before Revenue Officer Melvyn Hurston or his designated representative at

9:00 a.m. on April 18, 2019, at 3971 Research Park Drive, Suite B, Ann Arbor,

Michigan, then and there to be sworn, to give testimony, and to produce for

examination and copying the books, records, papers, and other data demanded by

the summons served upon Curtis C. Ullstrom on May 23, 2018, the examination to

continue from day to day until completed. Failure to appear may result in the

issuance of a bench warrant for the arrest of Curtis C. Ullstrom.


                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 28, 2019




                                          2
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 28, 2019, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        3
